Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 1 of 18 PageID #: 12403



                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISOURI
                              SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                  )
ex rel. PAUL CAIRNS, et al.,               )
                                           )
              Plaintiff,                   )
                                           )
       vs.                                 )      Case No. 1:12CV00004 AGF
                                           )
D.S. MEDICAL, L.L.C., et al.,              )
                                           )
              Defendants.                  )

                            MEMORANDUM AND ORDER

       This qui tam action under the False Claims Act (“FCA”) is before the Court on

Defendants’ renewed motion for judgment as a matter of law or, alternatively, for a new

trial (ECF No. 468), and their motion to dismiss or for judgment as a matter of law

based on the position that the U.S. Department of Justice (“DOJ”) took in the Fifth

Circuit in the case of Texas v. United States, 945 F.3d 355 (5th Cir. 2019) (ECF No.

482). For the reasons set forth below, the Court will deny both motions.

                                    BACKGROUND

       There are four Defendants in this action—two individuals and two limited

liability corporations of which the individuals were alleged to be the single-members

and agents, respectively: Dr. Sonjay Fonn and Midwest Neurosurgeons, LLC

(“Midwest”); and Debra Seeger and D.S. Medical, LLC (“D.S. Medical”). The many

memoranda and orders issued by the Court in this case set forth the claims, defenses,

and legal and factual issues involved in the case. Briefly, Plaintiff claimed that
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 2 of 18 PageID #: 12404



Defendants violated the FCA by submitting or causing to be submitted to the Medicare

and Medicaid programs false claims for reimbursement for Fonn’s services in

performing spinal surgeries at St. Francis Medical Center (“SFMC”) between

December 2008 and March 2012, and for the purchase of implant devices through D.S.

Medical, a distributor of medical devices, used in those surgeries. The claims for

reimbursement were allegedly false because they were the result of kickbacks that

violated the federal criminal Anti-Kickback Statute (“AKS”).

       The three claims submitted to the jury, corresponding to the three counts of the

complaint, were that:

       (1) Seeger and D.S. Medical gave kickbacks to Fonn and Midwest in exchange
       for Fonn and Midwest arranging the purchase of spinal implants (used by Fonn
       in his surgeries) through D.S. Medical;

       (2) all four Defendants solicited or received kickbacks from two implant
       manufacturers (Amedica and Verticor) in exchange for arranging the purchase of
       Amedica’s and Verticor’s products by SFMC, with respect to 53 claims for
       reimbursement; and

       (3) all four Defendants conspired to violate the FCA by entering into an
       agreement that involved Defendants soliciting or receiving kickbacks from six
       implant manufacturers (including Amedica and Verticor) in exchange for
       arranging the purchase of those companies’ products by SFMC, with respect to
       223 claims for reimbursement.

       The jury was instructed as to Count III’s claim of FCA conspiracy in relevant part

as follows:

                                    INSTRUCTION NO. 12

              With respect to the United States’ claims for conspiracy to violate the
       False Claims Act, as to each Defendant individually, your verdict must be
       for the United States and against the Defendant if you believe, by a
       preponderance of the evidence, that:

                                             2
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 3 of 18 PageID #: 12405



             First, from on or around January 2009 through on or before March 31,
      2012, two or more people or entities reached an agreement or understanding
      to submit or cause the submission of claims for payment to the government
      which falsely or fraudulently represented compliance with the Anti-
      Kickback Statute, as defined in Instruction No. 13;

              Second, the Defendant voluntarily and intentionally joined in the
      agreement or understanding, either at the time it was first reached or at some
      later time while it was still in effect;

            Third, at the time the Defendant joined in the agreement or
      understanding, the Defendant knew the purpose of the agreement; and

             Fourth, while the agreement or understanding was in effect, a person
      or persons who had joined in the agreement or understanding knowingly did
      one or more acts for the purpose of carrying out or carrying forward the
      agreement or understanding.

                                   INSTRUCTION NO. 13

              With respect to the first element of the conspiracy claims as described
      in Instruction No. 12 and further defined in Instruction No. 10, the United
      States alleges that the agreement or understanding to submit or cause the
      submission of claims in violation of the Anti-Kickback Statute involved the
      Defendants knowingly and willfully soliciting or receiving remuneration
      from spinal implant companies Amedica, Verticor, Life Spine, Genesys,
      Ethical Medical, and Omni (aka Spine 360), in exchange for arranging for or
      recommending the purchase or ordering of those companies’ products by St.
      Francis Medical Center.

             The Anti-Kickback Statute is violated if a person:

      (1) Knowingly and willfully solicits or receives remuneration, directly or
      indirectly; and

      (2) At least one purpose for the solicitation or receipt of the remuneration
      was in return for arranging for or recommending the purchasing or ordering
      of an item or service; and

      (3) The item or service may be paid for, in whole or in part, by Medicare or
      Medicaid.




                                            3
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 4 of 18 PageID #: 12406



                                   INSTRUCTION NO. 14

             Element One of the conspiracy claims requires that two or more
      people or entities reached an agreement or understanding to submit or cause
      the submission of claims for payment to the government which falsely or
      fraudulently represented compliance with the Anti-Kickback Statute.

              The agreement or understanding between two or more people or
      entities to submit or cause the submission of false claims does not need to be
      a formal agreement or be in writing. A verbal or oral understanding can be
      sufficient to establish an agreement or understanding.

            It does not matter whether the false or fraudulent claims were actually
      submitted or whether the alleged participants in agreement actually
      succeeded in accomplishing their unlawful plan.

             The agreement or understanding may last a long time or a short time.
      The members of an agreement or understanding do not all have to join it at
      the same time. You may find that someone joined the agreement or
      understanding even if you find that person did not know all of the details of
      the agreement or understanding.

                                    *    *   *

                            INSTRUCTION NO. 17

              . . . [A] conspiracy is a kind of “partnership” so that under the law
      each member is an agent or partner of every other member and each member
      is bound by or responsible for the acts of every other member done to further
      their scheme. . . . [and] a person who knowingly, voluntarily and intentionally
      joins an existing conspiracy becomes responsible for all of the conduct of the
      coconspirator.

                                    *    *   *

                            INSTRUCTION NO. 19

             If liability for conspiracy to violate the False Claims Act is
      established, each conspirator is liable for each of the acts taken for the
      purpose of carrying out or carrying forward the agreement or understanding
      and for damages arising from the conspiracy even if he or she did not
      personally commit all of the acts that may take place under the conspiracy.


                                             4
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 5 of 18 PageID #: 12407



ECF No. 422, Jury Instr. Nos. 12, 13, 14, 17 & 19.

       On Count I, the jury found in favor of all four Defendants, and the Court entered

judgment accordingly. See ECF No. 465. On Count II, the jury found in favor of Seeger

and D.S. Medical; the jury found against Fonn and Midwest with respect to 5 of the 53

claims and in favor of these Defendants with respect to the remaining 48 claims. For the

reasons explained in its prior Memorandum and Order granting in part Plaintiff’s motion

for entry of judgment, the Court entered judgment on Count II in favor of Seeger and

D.S. Medical, and, after trebling the damages pursuant to the applicable statute, against

Fonn and Midwest jointly and severally in the amount of $303,529.50. The Court also

assessed statutory civil penalties against Fonn in the amount of $27,500, and against

Midwest in the amount of $16,500. Id.

       With respect to Count III, the jury found against all four Defendants, but it

awarded $0 damages against Fonn and Seeger, while it awarded damages of $150,000

against Midwest, and damages of $1,652,557.35 against D.S. Medical. On a chart

submitted to the jury listing 228 claims for reimbursement, the jury found, and

affirmatively indicated, that all 228 claims listed on the chart were false. Plaintiff

conceded it was only seeking damages and penalties as to the 223 of these claims that

were subject to the conspiracy alleged in Count III. For the reasons explained in its prior

Memorandum and Order, after reducing the verdict in part based on Plaintiff’s

concessions and Defendants’ arguments, and after trebling the damages and assessing a

civil penalty pursuant to the applicable statute, the Court entered judgment on Count III



                                              5
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 6 of 18 PageID #: 12408



against all four Defendants, jointly and severally, in the amount of $5,495,931.22.1

       Defendants now move for judgment as a matter of law or for a new trial as to all

three counts. Defendants separately move to dismiss or for judgment as a matter of law

as to all counts based on the position that DOJ took in the Fifth Circuit in the case of

Texas v. United States, 945 F.3d 355 (5th Cir. 2019). The Court will address each of

Defendants’ arguments in turn.

                                      DISCUSSION

Standard of Review

       Judgment as a matter of law under Federal Rule of Civil Procedure 50(a) “is

appropriate only when all of the evidence points one way and is susceptible of no

reasonable inference sustaining the position of the nonmoving party.” Allstate Indem.

Co. v. Dixon, 932 F.3d 696, 702 (8th Cir. 2019), reh’g denied (Sept. 12, 2019). “In

making this decision, the court must draw all reasonable inferences in favor of the

nonmoving party and must not judge credibility or weigh evidence.” White v. Union Pac.

R.R. Co., 867 F.3d 997, 1000–01 (8th Cir. 2017)

       Moreover, Federal Rule of Civil Procedure 50(b) “allows the moving party to

renew its Rule 50(a) motion after the jury renders its verdict, but a party may not advance

new arguments in its Rule 50(b) motion that were not properly raised in its Rule 50(a)

motion” made before the case was submitted to the jury. Miller v. Huron Reg’l Med.



1
      The Court noted that the damages under Count II would be duplicative of the
damages under Count III. Thus, although the Court entered judgment on each count, the
Court held that Plaintiff would be limited to recovering $5,495,931.22. ECF No. 465.
                                              6
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 7 of 18 PageID #: 12409



Ctr., 936 F.3d 841, 847–48 (8th Cir. 2019).

       As for the motion for a new trial, under Rule 59(a)(1)(A), “[a] new trial is

appropriate when the first trial, through a verdict against the weight of the evidence, an

excessive damage award, or legal errors at trial, resulted in a miscarriage of

justice.” Gray v. Bicknell, 86 F.3d 1472, 1480 (8th Cir. 1996). A miscarriage of justice

does not result whenever there are inaccuracies or errors at trial; instead, the party

seeking a new trial must demonstrate that there was prejudicial error. Buchholz v.

Rockwell Int’l Corp., 120 F.3d 146, 148 (8th Cir. 1997). “Motions for new trials are

generally disfavored and will be granted only where a serious miscarriage of justice may

have occurred.” United States v. Petroske, 928 F.3d 767, 774 (8th Cir. 2019).

Defendants’ New Conspiracy Argument (Ground I)

       Defendants’ first and primary argument in the current motion is that an FCA

conspiracy claim cannot succeed without a finding of liability for a substantive FCA

offense, so the jury’s verdict in Defendants’ favor as to 48 claims in Count II requires

judgment to be entered in Defendants’ favor as to those claims in Count III. For the same

reason, Defendants argue that the jury’s verdict in Defendants’ favor on Count I and in

Seeger’s and D.S. Medical’s favor on Count II undermine the jury’s verdict in Plaintiff’s

favor on Count III.

       Whatever the merit of Defendants’ argument, the Court agrees with Plaintiff that it

has been waived. As an initial matter, Defendants failed to raise this argument in their

Rule 50(a) motion or to otherwise address the issue in jury instructions or at any time

before the jury began deliberations. Defendants maintain that their failure to do so

                                              7
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 8 of 18 PageID #: 12410



should be excused because it was not until after the jury rendered its verdict that the

inconsistency of the jury’s findings became apparent. But this legal issue should have

been apparent well before the jury issued its verdict. Indeed, both Defendants’ own

proposed verdict form (ECF No. 415), and the verdict form actually used at trial with no

objection from Defendants (ECF No. 418), permitted the jury to render such allegedly

inconsistent findings and did not advise the jury that it was required to find in favor of

Defendants on Count III to the extent it did so in Counts I or II. See Miller, 936 F.3d at

848 (8th Cir. 2019) (denying a defendant’s Rule 50(b) attack regarding the legal

sufficiency of one claim based on a jury’s “split verdict” in favor of the defendant on a

related claim where the defendant failed to raise the argument in a Rule 50(a) motion and

failed to object to jury instructions or the verdict form, which permitted such split

findings).

       Further, as noted above, Jury Instruction No. 14 provided with respect to the first

element of the FCA conspiracy claim that “[i]t does not matter whether the false or

fraudulent claims were actually submitted or whether the alleged participants in

agreement actually succeeded in accomplishing their unlawful plan.” ECF No. 422 at 16.

Defendants never objected to that instruction, despite objecting to numerous other

instructions.2


2
       Any objection was required to be specific. See Fed. R. Civ. P. 51(c)(1) (“A party
who objects to an instruction or the failure to give an instruction must do so on the
record, stating distinctly the matter objected to and the grounds for the objection.”). “A
general objection to a jury instruction, even when it encompasses a specific objection, is
insufficient.” Bauer v. Curators of Univ. of Missouri, 680 F.3d 1043, 1045 (8th Cir.
2012).
                                              8
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 9 of 18 PageID #: 12411



       Defendants cannot now assert that a jury finding in accordance with that

instruction—namely, finding Defendants liable for conspiring to violate the FCA without

necessarily finding that Defendants successfully violated the FCA with respect to all of

the claims at issue—is erroneous. See, e.g., Ruocco v. Hemmerdinger Corp., 711 F.

App’x 659, 663 (2d Cir. 2017) (unpublished) (holding that defendants waived their post-

trial argument that a RICO conspiracy claim cannot succeed unless at least one defendant

is found liable for a substantive RICO offense where the defendants did not object to the

trial court’s instruction advising the jury that the two claims (conspiracy and substantive

offense) were independent of one another).

       At best, Defendants’ new argument would be subject to plain-error review. See

Miller, 936 F.3d at 848. “Plain error exists if: (1) the district court deviates from a legal

rule; (2) the error is clear under current law; . . . (3) the error affects substantial rights,

which ordinarily means that the error affects the outcome of the proceedings”; and “(4)

[the error] seriously affects the integrity, fairness, or public reputation of judicial

proceedings.” Bauer, 680 F.3d at 1045.

       If any error occurred here, it was not plain. The legal issue Defendants raise is far

from clear, Defendants not having cited any binding caselaw addressing this sort of

mixed verdict under the FCA. And even assuming, without deciding, that Jury

Instruction No. 14 were a misstatement of the law, in light of Defendants’ failure to

object to the instruction or propose a correct instruction or verdict form, the error did not

seriously affect the integrity, fairness, or public reputation of the judicial proceedings, or

otherwise result in a miscarriage of justice so as to warrant a new trial. See, e.g., Miller,

                                                 9
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 10 of 18 PageID #: 12412



 936 F.3d at 848 (finding no manifest injustice under plain-error review in light of

 defendant’s failure to raise a defense based on a split verdict earlier); Munson v. Norris,

 375 F. App’x 638, 642 (8th Cir. 2010) (unpublished) (“[B]ased on [defendant’s] inaction

 at the trial court level and his failure to provide the court with correct jury instructions,

 we conclude that the district court's instruction did not rise to the level of plain error.”);

 Shade v. Hous. Auth. of City of New Haven, 251 F.3d 307, 313 (2d Cir. 2001) (“Nor do

 we see how holding the defendants to a jury verdict that faithfully followed an instruction

 and verdict form that they themselves urged upon the court could give rise to a

 miscarriage of justice.”).

        Further, the jury awarded substantial damages on Count III, far in excess of those

 granted in Count II. As such, it is reasonable to conclude that the jury found that the

 government paid some of the claims that were false under Plaintiff’s theory of liability

 with respect to the commissions paid by the manufacturers.

 Remaining Arguments

    Ground II

        As their second ground, Defendants assert that the verdict in Defendants’ favor as

 to 48 of the of the claims in Count II requires that judgment be entered for Defendants

 with respect to Count III on those claims. Defendants’ argument relies primarily on the

 conspiracy argument discussed above, and to that extent is rejected for the same reason.

 In light of the instructions, the jury could have found Defendants liable for conspiracy,

 notwithstanding its determination on that transaction in Count II. And inasmuch as the



                                                10
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 11 of 18 PageID #: 12413



 damages awarded on Count III is less than the full amount of claims submitted, the Court

 cannot say that the jury awarded damages as to any such transactions.

        Defendants further argue that the jury’s finding of liability on the five claims

 related to Amedica in Count II was based solely to Fonn’s purchase of Amedica stock,

 which Defendants characterize as a wholly separate basis from that asserted with respect

 to the other Count II claims.3 However, this is speculation on Defendants’ part. The jury

 may well have determined that the purchase of stock was but a contributing factor. As

 Plaintiff noted in its response, the evidence showed that the commission rate to D.S.

 Medical on Amedica purchases increased shortly after a dinner at which the stock

 purchase was discussed with Amedica representatives. Thus, for example, the jury could

 have determined that the stock was purchased, in part, in order increase the commission

 paid to D.S. Medical, which was in turn paid to induce Fonn to order Amedica products.

     Ground III

        In their third ground, Defendants assert that they are entitled to judgment with

 respect to the kickbacks received from the manufacturers other than Verticor and

 Amedica because the Plaintiff failed to present sufficient evidence with respect to these

 claims. The Court finds no basis for Defendants’ suggestion that the Plaintiff’s case

 depended almost entirely on the theory supporting Count I—namely, kickbacks paid to



 3
        The Court finds no basis for Defendants’ further argument that Plaintiff failed to
 disclose the Amedica stock purchase as illegal remuneration during discovery.
 Defendants had fair notice of the evidence prior to trial, did not move in limine to
 exclude the evidence prior to trial, and did not object when the evidence was presented at
 trial.
                                              11
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 12 of 18 PageID #: 12414



 Fonn from Seeger and D.S. Medical. Rather, Plaintiff presented more than sufficient

 evidence to support that Defendants knowingly and willfully solicited or received

 remuneration—in the form of payments to D.S. Medical—from the spinal implant

 manufacturers in exchange for Defendants arranging to purchase the manufacturers’

 implants.

    Ground IV

        Defendants’ argument in Ground IV, that they are entitled to judgment on Count

 III because a conspiracy between Fonn and Midwest is not actionable, fails for the

 reasons stated above. This circular argument depends upon a determination that Seeger

 and D.S. Medical cannot be liable on Count III because they were found to have no

 liability under Counts I and II, and thus, under Defendants’ new conspiracy theory,

 cannot be liable under Count III. As noted above, Defendants waived any such argument

 with respect to the conspiracy count and instructions. Moreover, as stated above, it is

 reasonable to assume, in light of the damages awarded, that the jury believed that claims

 were submitted in violation of the AKS. Indeed, the jury awarded significant damages

 against D.S. Medical. And though the jury awarded no damages against the individual

 defendants, the jury found all four defendants liable for conspiracy as alleged in Count

 III—a finding that this Court finds is more than amply supported by the evidence.

    Grounds V and VI

        In light of the discussion above, the Court finds no basis for Defendants’ assertion

 in Grounds V and VI, that the jury’s verdict on Count I requires the entry of judgment in

 Defendants’ favor on Count III. Defendants’ desire to reframe the evidence to depend,

                                             12
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 13 of 18 PageID #: 12415



 wholly, on the theory of liability underlying Count I does not make it so. Plaintiff

 presented a separate theory of liability with respect to the solicitation and receipt of

 commission payments from the manufacturers, and presented sufficient evidence at trial

 to support the jury’s verdict.

        Likewise, there is more than sufficient evidence in the record to support a finding,

 consistent with Instruction Nos. 12 and 13, that Defendants acted knowingly and willfully

 in soliciting and receiving remuneration from the spinal implant manufacturers in

 exchange for recommending the purchase of their products. Indeed, the record is quite

 clear that Fonn controlled what implants were used in his surgeries and purchased

 through SFMC; that he would not use any implants that did not pay a hefty commission

 to D.S. Medical; that this was part of the Defendants’ agreement and plan from the

 inception of D.S. Medical and throughout its existence; and that Seeger was well aware

 of and willfully participated in the plan. There is also no doubt that Fonn and Seeger—

 the sole members of Midwest and D.S. Medical, respectively—knew of the prohibition in

 the AKS and that the government would not pay claims tainted by any such kickbacks.

    Grounds VII - XII

        Defendants asserted their remaining arguments at earlier stages of the court

 proceedings, and this Court rejects them for the same reasons stated in its prior orders.

 The Court does not accept that the FCA depends on a “but-for” analysis. Likewise, the

 Court continues to hold that a violation of the AKS satisfies the FCA’s materiality

 requirement and, in any event, believes the record contains sufficient evidence both that

 the government would not pay claims that violated the AKS and that Defendants were

                                               13
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 14 of 18 PageID #: 12416



 well aware of this fact. The Court also rejects, for the reasons stated in its prior rulings,

 Defendants’ argument that they could not be found liable for causing SFMC to submit

 false claims, without a showing that SFMC was aware of the falsity. For the reasons

 stated in prior rulings, the Court also rejects Defendants’ argument that Plaintiff must

 show that the inducement of the referrals was the “primary purpose” of the remuneration,

 as well as the argument with respect to the proper standard of proof.

 Motion Based on Texas v. United States

        Finally, and more recently, Defendants filed a new Motion to Dismiss and Rule 50

 Motion based on the position that DOJ took in the Fifth Circuit in the case of Texas v.

 United States, 945 F.3d 355 (5th Cir. 2019). By way of background, on March 23, 2010,

 President Barack Obama signed into law the Patient Protection and Affordable Care Act

 (the “ACA”), Pub. L. No. 111-148 (March 23, 2010). One key provision of the ACA was

 the individual mandate, and the related “shared responsibility payment,” which provided

 for the payment of a penalty in many instances in which individuals failed to maintain

 minimum health insurance coverage. See 26 U.S.C. § 5000A(b)(1). The Supreme Court,

 in National Federation of Independent Business v. Sebelius, 567 U.S. 519 (2012),

 determined that the individual mandate was a valid exercise of Congressional taxing

 power. Id. at 574.

        The ACA also added other, unrelated provisions, including certain provisions

 pertaining to the prosecution of healthcare fraud claims. Texas v. United States, 945 F.3d

 at 396-97, 401, 418 (King, J., dissenting) (noting, “the ACA contains countless other

 provisions that are unrelated to the private insurance market – and many that are only

                                               14
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 15 of 18 PageID #: 12417



 tangentially related to health insurance at all”). Among these provisions was the addition

 of subsection (g) to the AKS, which provides that “a claim that includes items or services

 resulting from a violation of this section constitutes a false or fraudulent claim for

 purposes of” the FCA. 42 U.S.C. § 1320a-7b(g).4

        In 2017, Congress eliminated any tax penalty for failure to comply with the

 individual mandate, effective January 1, 2019. As a result of that change, many new

 challenges were brought to the ACA. In 2018, the district court in Texas v. United States,

 held that the ACA’s individual mandate was unconstitutional, and further determined that

 the individual mandate was “inseverable” from the rest of the of the ACA, rendering the

 entire ACA invalid. Texas v. United States, 340 F. Supp. 3d 579 (N.D. Tex. 2018). In

 the district court litigation, DOJ did not defend the individual mandate, but argued that

 other provisions of the ACA were severable. The district court stayed its decision

 pending appeal to the Fifth Circuit.

        In March of 2019, when Defendants in this case filed the instant motion, DOJ

 informed the Fifth Circuit that it had changed its position with respect to severability, and

 agreed with the lower court that the entire ACA was invalidated by Congress’s action in

 2017. In their current motion, Defendants herein argue that the government’s actions in

 arguing that the ACA is unconstitutional, while seeking to enforce certain provisions of



 4
        As discussed below, in prior orders issued in this case, this Court ruled that this
 2010 amendment was not material to Plaintiff’s claims. Consistent with the vast majority
 of other courts to consider the issue, this Court ruled that violations of the AKS in claims
 submitted for payment to Medicare or Medicaid were actionable as violations of the
 FCA, even before the 2010 amendments to the AKS.
                                               15
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 16 of 18 PageID #: 12418



 the ACA against these Defendants, constitutes arbitrary enforcement against Defendants,

 rendering the statute unconstitutionally vague. ECF No. 486 at 1,3.

        Defendants’ argument must be rejected for several reasons. First, the Fifth Circuit

 has since reversed the district court’s decision on the issue of severability, remanding for

 further consideration. Texas v. United States, 945 F.3d at 401-402, cert. granted sub

 nom. Texas v. California, No. 19-1019, 2020 WL 981805 (Mar. 2, 2020). Moreover,

 Defendants’ liability is not dependent on the ACA’s amendments to the AKS in 2010.

 This Court held in its prior orders in this case that the language added to the AKS by the

 ACA merely codified and clarified existing precedent. See ECF No. 97 at 8; ECF No.

 251 at 8. As detailed more fully in Plaintiff’s opposition to Defendants’ motion (ECF

 No. 485 at 7-8), this Court’s prior rulings are consistent with the vast majority of the

 courts to consider the issue. See, e.g., United States ex rel. Hutcheson v. Blackstone

 Medical, Inc., 647 F.3d 377, 391-92 (1st Cir. 2011); United States v. Rogan, 517 F.3d

 449, 452 (7th Cir. 2008); United States ex rel. Pogue v. Diabetes Treatment Ctrs. of Am.,

 565 F. Supp. 2d 153, 159 (D.D.C. 2008). Thus, liability for Defendants’ actions—which

 occurred both before and after the 2010 amendment and well before Congress eliminated

 the tax penalty for failing to comply with the individual mandate—were a violation under

 the then-existing law, and would remain a violation even if the 2010 amendments to the

 AKS were to be invalidated.

        But the main reason to reject Defendants’ argument is that it is simply unfounded.

 While DOJ changed its position with respect to severability, its briefs before the Fifth

 Circuit make clear that its argument did not extend to provisions unrelated to the

                                              16
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 17 of 18 PageID #: 12419



 provision of insurance. In its brief, DOJ made clear that that the ruling invalidating the

 ACA should be limited only to the provisions of the ACA that actually injure the

 plaintiffs, such as the insurance reforms, but not include other provisions, such as the

 criminal statutes for health care fraud and the amendments to the anti-kickback statutes.5

        Specifically, DOJ argued that the individual plaintiffs had standing to challenge

 “the ACA’s injurious insurance reforms,” and could argue that those provisions were

 inseverable on the ground that the entire ACA is inseverable from the individual mandate

 and related provisions. But DOJ added, plaintiffs “plaintiffs do not have standing to seek

 relief against provisions of the ACA that do not in any way affect them.” Brief for the

 Federal Defendants, Texas v. United States, 945 F.3d 355 (5th Cir. 2019) (No. 19-10011),

 2019 WL 2029722 at *26. DOJ further argued that relief on appeal “should be limited

 only to those provisions that actually injure the individual plaintiffs.” Id. at *28. DOJ

 referenced the fact that “the ACA amended several criminal statutes used to prosecute

 individuals who defraud our healthcare systems,” expressly citing to one provision

 defining scienter required for healthcare fraud and anti-kickback violations, and argued:

 “It is unlikely that the plaintiff here would have standing to challenge the validity of

 those statutes.” Id.

        In its supplemental letter brief, filed on July 3, 2019, DOJ made plain its position

 that “the district court’s judgment [was] overbroad” and that “the court’s judgment


 5
        Defendants apparently based their argument on the two-sentence letter DOJ sent to
 the Fifth Circuit in March, 2019, notifying the appellate court of DOJ’s changed position,
 but Defendants unfortunately did not later advise this Court of DOJ’s actual arguments
 before the Fifth Circuit.
                                              17
Case: 1:12-cv-00004-AGF Doc. #: 491 Filed: 04/15/20 Page: 18 of 18 PageID #: 12420



 should be affirmed on the merits, except insofar as it purports to extend relief to ACA

 provisions that are unnecessary to remedy plaintiffs’ injuries.” Supplemental Letter

 Brief for the Federal Defendants, Texas v. United States, 945 F.3d 355 (5th Cir. 2019)

 (No. 19-10011), 2019 WL 2912357, at *6 (emphasis in original). Indeed, the district

 court’s failure properly to address DOJ’s argument, or consider the impact on unrelated

 provisions, such as “the provisions in Title X establishing the level of scienter necessary

 to be convicted of healthcare fraud,” was one basis for the Fifth Circuit’s reversal and

 remand on the issue of severability. Texas v. United States, 945 F.3d at 400-401.

        In the Fifth Circuit, DOJ did not take the position that the criminal health care

 amendments of the ACA should be invalidated. As such, with respect to the

 enforceability of subsection (g) of the AKS—the provision at issue here—DOJ has not

 taken an inconsistent position, and Defendants’ argument fails as unsupported.

                                       CONCLUSION

        Accordingly,

        IT IS HEREBY ORDERED that Defendants’ motion for judgment as a matter

 of law or, alternatively, for a new trial is DENIED. ECF No. 468.

        IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss and Rule 50

 Motion Based on Texas v. United States, is DENIED. ECF No. 482.




                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE

 Dated this 15th day of April, 2020.

                                              18
